PAUL E. DANIELSON, Justice, concurring. I agree with the result reached by the |2nmajority opinion that this case should be affirmed. However, I write separately because I believe it extremely important to discuss the special nature of drug court. The Arkansas Drug Court Act appropriately refers to drug court as a program. See Ark.Code Ann. § 16-98-301 to 309 (Repl.2006 & Supp.2011). The goals of drug-court programs in Arkansas include: (1) Integration of substance abuse treatment with justice system case processing; (2) Use of a nonadversarial approach in which prosecution and defense promote public safety while protecting the right of the accused to due process; (3) Early identification, with the use of a validated risk-needs assessment, of eligible moderate-to-high-risk participants and prompt placement of eligible participants; (4) Access to a continuum of treatment, rehabilitation, and related services; (5) Frequent testing for alcohol and illicit drugs; (6) A coordinated strategy among the judge, prosecution, defense, and treatment providers to govern offender compliance; (7) Ongoing judicial interaction with each participant; (8) Monitoring and evaluation of the achievement of program goals and effectiveness; (9) Continuing interdisciplinary education to promote effective planning, implementation, and operation; and (10) Development of partnerships with public agencies and community-based organizations to generate local support and enhance drug court effectiveness. A'k.Code Ann. § 16-98-302 (Supp.2011). Once a defendant pleads guilty and agrees to take part in a drug-court program, the traditional adversarial roles of all involved in a particular case necessarily change and a team approach begins. “Drug court programs may require a separate judicial processing system differing in practice and design from the traditional adversarial criminal prosecution and trial systems.” Ark.Code Ann. § 16-98-303(d)(1) (Supp.2011). The circuit judge is to assign the drug-court team, which may include: |21a circuit judge, a prosecuting attorney, a public defender or private defense attorney, one (1) or more addiction counselors, one (1) or more probation officers, one (1) or more private treatment provider representatives, and any other individual or individuals determined necessary by the drug court judge. ArkCode Ann. § 16-98-303(d)(2). I agree with the conclusion reached in both the majority and the dissent that a defendant does not waive his right to minimum due-process protections and that due process may not be totally abandoned even given the special nature of drug court. However, I do not believe that Tornavacca was denied the required due process here. Although Tornavacca was not present at the meeting of the drug-court team at which the status of his case was discussed, he was called to court and notified that he was going to be removed from the program because he had three violations, or “strikes,” against him. Tornavacca came to court and had an opportunity to be heard; indeed, he did provide explanations to the court about his recent violations of the program. Therefore, Tornavacca had notice regarding removal from the program, had an opportunity to be heard, and was present when the court ordered his removal from the program and invoked his sentence. Given the special nature of drug court, its purpose and intent, its nonadversarial and team approach, I believe Tornavacca was given appropriate due process in the instant case. I also believe that the role of defense attorney, along with others involved in the drug-court program, necessarily changes and his or her actions in drug court will not always lend to the traditional Rule 37 challenges. Therefore, I agree with the outcome of the majority opinion to affirm the order of the circuit court. GUNTER, J., joins.